PER CURIAM.
In this workers’ compensation appeal, the employer/carrier (E/C) seeks review of a final compensation order awarding the claimant various medical and indemnity *744benefits. The E/C raises five issues. We affirm four of the issues without discussion, and we affirm the fifth issue challenging the award of permanent total disability benefits between the date of “statutory” maximum medical improvement (MMI) [November 18, 2013] and the date of “actual” MMI [January 5, 2014] based on Westphal v. City of St. Petersburg, 122 So.3d 440 (Fla. 1st DCA 2013) (en banc), which is now pending in the Florida Supreme Court in Case No. SC13-1930. See Jollie v. State, 405 So.2d 418, 420-21 (Fla.1981).
AFFIRMED.
ROBERTS, WETHERELL, and OSTERHAUS, JJ., concur.